McWhorter, Judge:
This was a petition filed by the Hannis Distilling Company to the County Court of Berkeley county for the correction of an erroneous assessment against it in Martinsburg District of a certain item of personal property valued at $182,-784.00, the taxes on which amounted to $1,434.86 for the year 1906. The said item of $182,784.00 of personal property being some twenty odd thousand barrels of whiskey in the bonded warehouse of the petitioning company. The county court refused to allow the claim of the petitioner, the distilling company appealed the case to the circuit court of Berkeley county and on the 18th of April, 1907, the matters in controversy arising upon the appeal were submitted to the court when the court was of the opinion that the petitioner, The Hannis Distilling Company, was not entitled to the relief prayed for and the judgment of the county court denying the application of the petitioner was affirmed.
The questions arising upon .the record in this proceeding are the same as those involved in a similar writ of error concerning the taxes on like property assessed for the year 1905, which writ of error is decided at the present term of this Court, the opinion of the Court being prepared by President Miller, to which opinion reference is here made for a discussion of the principles involved; and for the reasons therein given the judgment of the circuit court of Berkeley county rendered in this case is affirmed,

Affirmed.